DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 14, 16-18, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US Publication No. 2014/0029163) in view of Sheng et al. (US Publication No. 2014/0197369).
Regarding claim 1, Lyon discloses an interconnect structure comprising:
a substrate (Si)
a graphene-metal barrier (14) on the substrate (Si), the graphene-metal barrier including a plurality of graphene layers and particles (16) on a grain boundary of each of the plurality of graphene layers and between the plurality of graphene layers (Figure 4)
a conductive layer (Ni/Fe) on the graphene-metal barrier (Figure 4)
Lyon does not disclose the conductive particles to be “metal particles.”  However, Sheng discloses nanoparticles (12) made of metal (tantalum) between two electrodes (16/18) (paragraph 26).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the nanoparticles of Lyon to include metal, as taught by Sheng, since it an improve electroforming and uniformity characteristics in the conduction path between electrodes (paragraphs 16-17).
Regarding claim 2, Lyon discloses the substrate includes a semiconductor (Si) and an insulator (polymer).
Regarding claim 3, Lyon discloses the plurality of graphene layers includes three to ten graphene layers (Figure 4B).
Regarding claim 4, Lyon discloses the metal particles include Ru, Al, Ti, Pt, Ta, Rh, Ir, or Co (paragraph 42).
Regarding claim 8, Lyon discloses a method of manufacturing an interconnect structure including a graphene-metal barrier, the method comprising:
forming the graphene-metal barrier (14) on a substrate (Si), the forming the graphene-metal barrier including supplying a hydrocarbon gas and a metal precursor to the substrate (paragraphs 45-47), the graphene-metal barrier including a plurality of graphene layers and metal particles on a grain boundary of each of the plurality of graphene layers and between the plurality of graphene layers (Figure 4)
forming a conductive layer (Ni/Fe) on the graphene-metal barrier (Figure 4)

Regarding claim 10, Lyon discloses the forming the graphene-metal barrier includes simultaneously supplying the hydrocarbon gas and the metal precursor to the substrate (paragraph 45).
Regarding claim 11, Lyon discloses the forming the graphene-metal barrier includes repeatedly performing operations of alternately supplying the hydrocarbon gas and the metal precursor to the substrate (paragraphs 46-47).
Regarding claim 12, Lyon discloses:
the forming the graphene-metal barrier includes forming a first graphene layer including a plurality of graphene islands and forming metal particles on graphene grain boundaries of the first graphene layer (Figure 4A-320)
the forming the graphene-metal barrier further includes forming a second graphene layer including a plurality of graphene islands over the first graphene layer (Figure 4A-322)
the forming the first graphene layer and the forming the second graphene layer include supplying the hydrocarbon gas to the substrate (paragraph 45)
the forming metal particles on graphene grain boundaries of the first graphene layer includes supplying the metal precursor to the substrate (paragraph 45)
the metal particles on the graphene grain boundaries of the first graphene layer act as catalysts for growing the plurality of graphene islands of the second graphene layer (paragraphs 40-42)
the plurality of graphene layers include the first graphene layer and the second graphene layer, and the metal particles are formed between graphene grains in the first graphene layer and the second graphene layer (Figure 4B)

Regarding claim 16, Lyon discloses the forming the graphene-metal barrier includes: forming a structure (12) including the plurality of graphene layers (14) and the metal particles (16) between the plurality of graphene layers; and moving some of the metal particles between the plurality of graphene layers to a grain boundary of the plurality of graphene layer by annealing the structure before forming the conductive layer, wherein some of the metal particles cover the grain boundary of plurality of graphene layers (paragraph 45).
Regarding claim 17, Lyon discloses the forming the graphene-metal barrier includes forming the metal particles between the substrate and the plurality of graphene layers and between the graphene layer and the conductive layer (Figure 4B).
Regarding claim 18, Lyon discloses the graphene-metal barrier is formed using a chemical vapor deposition (CVD) process (paragraph 38).
Regarding claim 20, Lyon discloses an interconnect structure comprising:
a substrate (Si)
a conductive layer (Ni/Fe) on the substrate (Si)
a graphene-metal barrier (14) between the conductive layer (Ni/Fe) and the substrate (Si), the graphene-metal barrier including a plurality of graphene layers arranged on each other and metal particles, each of the plurality of graphene layers including grains separated by grain boundaries (Figure 4B)
a first portion of the metal particles (16) being on or in corresponding grain boundaries among the grain boundaries of at least two of the plurality of graphene layers (Figure 4)
Regarding claim 21, Lyon discloses a second portion of the metal particles are between adjacent graphene layers among the plurality of graphene layers (Figure 4-320).

Regarding claim 23, Lyon discloses an electronic device comprising: an understructure (polymer); a barrier (14) on the understructure; and a contact structure (Ni/Fe) on the barrier, wherein the barrier is the graphene-metal barrier described in claim 20 (Figure 4).
Regarding claim 24 Lyon discloses an insulating layer (polymer) on the understructure and including a hole exposing a portion of the understructure, wherein the barrier covers the exposed portion of the understructure and inner side surfaces of the hole, and the hole, the inner side surfaces of which are covered by the barrier is filled with the contact structure (Figure 4A-322; paragraph 36).
Regarding claim 25, Lyon discloses the understructure is a device portion having a semiconductor region (Si), and the semiconductor region is exposed through the hole (Figure 4A-355).
Regarding claim 26, Lyon discloses the understructure includes: a substrate; and a material layer on the substrate, wherein the material layer is exposed through the hole (Figure 4A-322).
Regarding claim 27, Lyon discloses an electrode layer on the insulating layer, wherein the electrode layer covers the hole and contacts the contact structure and the barrier (paragraph 44).
Regarding claim 28, Lyon discloses the barrier extends on the insulating layer (polymer) around the hole, and the contact structure extends on an extended portion of the barrier (Figure 4).
Claims 5-7, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US Publication No. 2014/0029163) in view of Sheng et al. (US Publication No. 2014/0197369), and further in view of Awano et al. (US Publication No. 2008/0169563).
Regarding claim 5, Lyon/Sheng discloses the limitations as discussed in the rejection of claim 1 above.  Lyon does not disclose the metal particles include Ti or Ta, and the metal particles are metal carbides bound with carbon of at least one of the plurality of graphene layers between grain boundaries.  However, Awano discloses the use of TiC at a graphene interface (paragraph 134).  It would have been 
Regarding claim 6, Awano discloses other metal particles (25) between the substrate and the plurality of graphene layers and between the plurality of graphene layers and the conductive layer (paragraphs 68-69).
Regarding claim 7, Lyon discloses the limitations as discussed in the rejection of claim 1 above.  Lyon does not disclose the metal particles are formed at a ratio of 1 atom% to 10 atom% with respect to carbon of the plurality of graphene layers.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the metal particles to be within this atomic percentage range since it can optimize the resistance and adhesion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.	In re Aller, 105 USPQ 233.
Regarding claim 13, Lyon discloses the limitations as discussed in the rejection of claim 12 above.  Lyon does not disclose the metal particles include Ti and Ta, and the metal particles are metal carbides bound with carbon of at least one of the plurality of graphene layers between grain boundaries.  However, Awano discloses the use of TiC and TaC at a graphene interface (paragraph 134).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the particles of Lyon to be formed of TiC and TaC, as taught by Awano, since it can reduce electrical resistance and increase adhesion of the graphene layers (paragraph 134), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 19, Awano discloses the graphene-metal barrier is formed using a plasma-enhanced chemical vapor deposition (PECVD) process (paragraph 71).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      11/6/2021Examiner, Art Unit 2897